Citation Nr: 0701411	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  04-06 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1987 to 
January 1992.  He is a Peacetime and Persian Gulf Era 
veteran.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO denied service connection for the following 
disabilities:  diabetes mellitus, sleep apnea, Glucose-6-
phosphate dehydrogenase deficiency, and depression.  

The Board notes that in January 2004, the veteran submitted a 
Notice of Disagreement (NOD) for the issues of sleep apnea 
and depression.  In February 2004, the RO sent a Statement of 
the Case (SOC) to the veteran, which also included the issue 
of service connection diabetes mellitus.  In the veteran's 
formal appeal, received in February 2004, the veteran 
indicated that he wanted to appeal all the issues listed on 
the statement of the case.  The Board has determined that the 
issue of service connection for diabetes mellitus is also on 
appeal.  

The Board notes that the appellant requested to have a 
personal hearing before a Veterans Law Judge at the RO in his 
formal appeal to the Board.  In a March 2004 letter, the 
appellant confirmed his request for a travel board hearing 
and was scheduled for a hearing on November 1, 2006 at the 
RO.  The record reflects that the veteran failed to report 
for the scheduled hearing.  The Board finds that there is no 
Board hearing request pending at this time.  38 C.F.R. 
§ 20.702(d) (2006).

The issues of sleep apnea and depression are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Competent evidence of a nexus between the post service 
diagnosis of diabetes mellitus and service is not of record.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant of any information and evidence not 
of record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  The VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the December 2002 and March 2004 letters sent to 
the veteran.  In both letters, VA informed the veteran that 
in order to substantiate a claim for service connection, the 
evidence needed to show he had a current disability, a 
disease or injury in service, and evidence of a nexus between 
the post service disability and the disease or injury in 
service, which was usually shown by medical records or 
medical opinions.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, in the letters, VA 
informed him it had a duty to obtain records held by any 
federal agency.  It also informed him that on his behalf, VA 
would make reasonable efforts to obtain records that were not 
held by a federal agency, such as records from private 
doctors and hospitals.  VA also told the veteran that he 
could obtain private records himself and submit them to VA.  
Finally, the veteran was informed that he should submit any 
evidence in his possession that pertained to the claim.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  In the present appeal, a March 2006 letter to the 
veteran included the type of evidence necessary to establish 
a disability rating and effective date for the disability on 
appeal.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, VA has obtained the veteran's 
service medical records, Social Security Administration 
records dated February 2002 to June 2003, and private 
treatment records from August 1999 to June 2003.  

Although an examination or an opinion was not obtained in 
connection with the veteran's claims for service connection 
for diabetes mellitus, the Board finds that VA was not under 
an obligation to provide an examination, as such is not 
necessary to make a decision on the claims.  Specifically, 
under the statute, an examination or opinion is necessary to 
make a decision on the claim when the record (1) contains 
competent evidence that the claimant has a current disability 
or persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  See 38 U.S.C.A. §5103A(d).  Here, the 
evidence does not indicate that the veteran's diabetes 
mellitus may be associated with his active service.  See 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not 
required to provide the veteran with a medical examination 
absent a showing by the veteran of a causal connection 
between the disability and service).  The veteran has not 
brought forth evidence, other than his statements, suggestive 
of a causal connection between his diabetes mellitus and 
service.  The RO informed the veteran that he would need 
medical evidence of a relationship between the veteran's 
current disability and service, and the veteran has not 
provided such evidence.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the veteran with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159(d).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2006).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2006).

The law provides that where a veteran served ninety days or 
more of active military service, and certain chronic diseases 
(including diabetes mellitus) become manifest to a degree of 
10 percent or more within one year after the date of 
separation from such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309(a) (2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 
2002).

The Court has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

The Board finds that it is clear from the evidence of record 
that the veteran has a competent medical diagnosis of 
diabetes mellitus.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998) (holding VA's interpretation of the provisions of 
38 U.S.C.A. § 1110 to require evidence of a present 
disability to be consistent with congressional intent); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits 
entitlement to service-related diseases and injuries to cases 
where the underlying in-service incident resulted in a 
disability).

The question of whether the veteran's current diagnosis had 
its onset in or is otherwise related to active service, 
involves competent medical evidence as to medical causation.  
The Board notes that upon review of the service medical 
records, there are no complaints, treatments, or diagnosis 
related to diabetes mellitus.  The evidence of record shows 
that the first time the veteran was treated for diabetes 
mellitus was approximately in March 1997, which is several 
years after service.  Thus, presumptive service connection 
for diabetes mellitus as a chronic disease is not warranted 
in this case.  The gap of many years in the record also 
rebuts any assertion of continuity of symptomatology since 
separation from service.  Furthermore, there is no probative 
medical evidence suggesting a link between the veteran's 
period of service and his current diagnosis of diabetes 
mellitus.  

The Board is aware of the veteran's contentions that his 
diabetes mellitus is somehow etiologically related to 
service; however, as the record does not reflect that the 
veteran possesses a recognized degree of medical knowledge, 
his assertions as to the existence, nature and etiology of 
the current diagnosis are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In the absence of 
competent medical evidence linking the veteran's current 
diagnosis to service, service connection for diabetes 
mellitus is denied. 

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for diabetes mellitus, and there is 
not doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

Service connection for diabetes mellitus is denied.


REMAND

As discussed above, the VCAA requires that the VA assist a 
claimant in obtaining evidence needed to substantiate the 
claim.  Such assistance includes providing the claimant a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2006).

Review of the evidentiary record shows that the veteran has 
not been afforded a Compensation and Pension examination in 
conjunction with his claims for service connection for sleep 
apnea and depression.  The Board finds that a VA examination 
is necessary to determine whether the veteran's sleep apnea 
and depression are related to his military service.

The Board notes that in the September 2003 rating decision, 
the RO denied service connection for sleep apnea and 
depression because the conditions neither occurred in nor 
were caused by service.  The RO relied on the veteran's 
service medical records and private treatment reports, and 
concluded that service medical records show no diagnoses or 
treatments for sleep apnea and depression while on active 
duty.  The RO further added that there was no current 
diagnosis of a major depressive disorder.  It is noted that 
upon separation, the veteran indicated on his report of 
medical history as having or had in the past, "frequent 
trouble sleeping" and "depression or excessive worry."  
The veteran was diagnosed with moderately severe obstructive 
sleep apnea in June 2003 and major depression in February 
2002.  

In order to give the veteran every consideration with respect 
to the present appeal and to ensure due process, it is the 
Board's opinion that further development of the case is 
necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  Contact the veteran and obtain the 
names and addresses of all medical care 
providers who have treated him for sleep 
apnea and depression.  After the veteran 
has signed the appropriate releases, 
those records that are not already in the 
claims folder should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the records 
identified by the veteran cannot be 
obtained, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order that the veteran be 
provided the opportunity to obtain and 
submit those records for VA review.  

2.  Schedule the veteran for a VA 
psychiatric examination.  In conjunction 
with the examination, the claims folder 
must be made available to the 
psychiatrist for review of the case.  The 
psychiatrist should elicit from the 
veteran a detailed history regarding the 
onset and progression of relevant 
symptoms.  
The psychiatrist should discuss the 
nature and extent of any psychiatric 
disorder, if present, and then set forth 
the medical probabilities that this 
disorder, if present, is traceable to any 
symptoms or treatment the veteran 
experienced during his military service.  
Specifically, the examiner should address 
whether the veteran has an acquired 
psychiatric disorder and, if so, whether 
it is at least as likely as not that the 
first clinical manifestations of it 
occurred while he was in service from 
November 1987 to January 1992.  

3.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of the veteran's sleep apnea.  
The examiner is requested to review all 
pertinent records associated with the 
claims file.  The examiner is requested 
to express an opinion as to whether it is 
at least as likely as not that the 
veteran's sleep apnea had its onset 
during service or are in any other way 
causally related to service.  In 
responding to this question, the examiner 
should indicate the degree to which the 
opinion is based upon the objective 
findings of record as opposed to the 
history as provided by the veteran.  

4.  Readjudicate the claims for 
entitlement to service connection for 
depression and sleep apnea.  If the 
benefits sought in connection with the 
claims remain denied, the veteran should 
be provided with an appropriate 
Supplemental Statement of the Case (SSOC) 
and given the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


